Citation Nr: 0005519	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  96-16 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Whether the veteran is competent for Department of Veterans 
Affairs (VA) purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant, M.C., D.T., B.F., R.R.


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1958 to 
October 1961, from December 1963 to August 1964 and from 
November 1968 to August 1969.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the VA Medical and Regional 
Office Center (MROC) in Fargo, North Dakota.  Although a 
conservator has been appointed, the conservator is not 
prosecuting the appeal.  The veteran testified before the 
undersigned member of the Board at a hearing held in 
Washington, DC, in June 1998.  In September 1998, the Board 
issued a decision which denied restoration of competency 
status for VA benefits purposes.  The veteran appealed the 
September 1998 decision, and in June 1999, the United States 
Court of Appeals for Veterans Claims (Court), in a memorandum 
decision, vacated and remanded the Board's decision.  In an 
August 1999 order, the Court denied the Secretary's motion 
for reconsideration, and the Court issued a final judgment 
later in August 1999.  Thereafter, the case was returned to 
the Board. 


REMAND

The Board initially notes that the veteran, following the 
Board's September 1998 decision, submitted a May 1999 
statement by James Brandt, a psychologist, in which the 
author essentially concludes that the veteran was competent 
to handle his own finances.  The veteran has not waived 
initial MROC consideration of this evidence.  See 38 C.F.R. 
§ 20.1304(c) (1999).  The Board notes that the veteran was 
last afforded a VA examination in connection with the instant 
appeal in October 1997.

The Board also notes that the veteran has not recently been 
afforded a field investigation to assess his social, economic 
and industrial adjustment.  The Board additionally notes in 
this regard that the Court, in vacating the Board's September 
1998 decision, essentially expressed concern over the 
purported lack of involvement by the Veterans Services 
Officer of jurisdiction in the veteran's appeal.  See 
38 C.F.R. § 3.353(b) (1999) (where the veteran is rated 
incompetent, the Veterans Services Officer of jurisdiction 
will develop information as to the veteran's social, economic 
and industrial adjustment, and will refer any resulting 
evidence indicating that the veteran may be capable of 
administering the funds payable without limitation to the 
rating agency).  

Accordingly, this case is REMANDED to the MROC for the 
following actions:

1.  The MROC should contact the 
veteran and request that he identify 
the names, addresses and approximate 
dates of treatment for all health 
care providers, VA and private, to 
include Dr. Charles D. Nyhus, who 
may possess additional records 
pertinent to his claim.  With any 
necessary authorization from the 
veteran, the MROC should attempt to 
obtain and associate with the claims 
files any medical records identified 
by the veteran which have not been 
secured previously.

2.  The MROC should request the 
Veterans Services Officer of 
jurisdiction to develop information 
concerning the veteran's social, 
economic and industrial adjustment.  
In particular, a field investigation 
should be conducted for the purpose 
of determining whether the veteran 
is competent to handle his funds.  
The investigator should elicit 
appropriate information in order to 
ascertain the impact of the 
veteran's psychiatric disability on 
his social, economic and industrial 
adjustment.  The investigator should 
set forth all findings and 
conclusions in detail, and the 
rationale for all opinions expressed 
should be provided.  The examination 
report must be typed.

3.  Then, the MROC should arrange 
for a VA psychiatric examination of 
the veteran by a board of two 
psychiatrists, if available, to 
determine whether the veteran is 
competent for VA purposes.  All 
indicated studies, tests and 
evaluations deemed necessary should 
be performed, and all findings 
should be reported in detail.  The 
examiners should provide an opinion 
concerning whether the veteran, 
because of injury or disease, lacks 
the mental capacity to contract or 
to manage his own affairs, including 
disbursement of funds without 
limitation.  The rationale for all 
opinions expressed should be 
provided.  The claims folders, 
including a copy of this REMAND, 
must be made available to the 
examiners before the examination, 
for proper review of the pertinent 
history.  The examination report is 
to reflect whether such a review of 
the claims folders was made.  The 
report must be typed.

4.  Thereafter, the MROC should 
review the claims files and ensure 
that all development actions, 
including the field investigation 
and psychiatric examination, have 
been conducted and completed in 
full.  Then, the MROC should 
undertake any other indicated 
development and readjudicate the 
issue of whether the veteran is 
competent for VA purposes.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, he and his representative should be 
furnished a Supplemental Statement of the Case and be 
afforded an appropriate opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the MROC.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the MROC.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the originating agencies to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


